Mi?.. Presiding Justice Waterman delivered the opinion op the Court. It is immaterial whether appellee is now doing business at the place purchased from appellant or elsewhere; the contract was in effect to obtain the good will of the business and the agreement covered the city of Chicago for the term of five years. We do not think that the territory covered by the contract—the city of Chicago—is so large, or the term thereof —five years—so long, as to make it unreasonable or opposed to public policy. As to this see Green v. Price, 13 M. & W. 695; Same v. Same, 16 M. & W. 346; Davis v. Mason, 5 Term, 118; Bunn v. Gay, 4 East 190; Malian v. May, 11 M. &W. 665. The contract was not to engage in the livery and undertaking business. The business of undertaking, necessarily, is drawn from a wide range of territory. Appellee, in violation of his agreement, was about to open an undertaking business in the immediate vicinity of the place he had sold. The question as to whether a restriction of the kind now under discussion is reasonable is one of mingled law and fact. The report of the master recommending the granting of an injunction is in effect a finding that the restrictive terms of the contract are, under the circumstances, reasonable. The exceptions to the report are not applicable to this finding. When contracts of this kind are reasonable in their nature and are supported by a valid consideration, they will be enforced by the courts, and if there be a reasonable limitation only, the courts will not inquire whether the consideration is adequate or equal in value to that which the party loses by the restraint. Linn v. Sigsbee, 67 Ill. 75, and cases therein cited; Cobb v. Niblo, 6 Ill. App. 60; Guerand v. Dandelet, 32 Md. 561; More et al. v. Bennett et al., 41 Ill. App. 164. The decree of the Circuit Court is affirmed.